Citation Nr: 1454540	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  06-28 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include PTSD.

2.  Entitlement to an increased rating for post-operative residuals of left knee disability, currently evaluated as 30-percent disabling on the basis of limitation of extension.

2.  Entitlement to an increased rating for post-operative residuals of left knee disability, currently evaluated as 10-percent disabling, on the basis of limitation of flexion.

3.  Entitlement to an increased rating for right knee disability, currently evaluated as 10-percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to April 1966. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Oakland, California.  In August 1994, the RO denied entitlement to an increased rating for the left knee disability.  

In May 1997, the Board granted a higher initial rating for the right knee disability and remanded the left knee disability appeal for further development.

A June 2005 rating decision continued the existing 30-percent rating for the limitation of motion (LOM) on extension component, left knee; granted service connection for LOM due to osteoarthritis with a noncompensable rating, left knee; and, denied an increased rating for the right knee.  A January 2008 rating decision denied entitlement to service connection for PTSD.

A January 2009 rating decision denied entitlement to service connection for a disability manifested by poor circulation and glaucoma, and the Veteran appealed.  A Statement of the Case (SOC) was issued in October 2009; but, the Veteran did not submit a Substantive Appeal in response to the SOC to perfect the appeal.  Hence, those issues are not before the Board and will not be discussed in the decision below.  See 38 C.F.R. §§ 19.32, 20.200 (2014).

The Veteran appeared at a Board hearing at the RO in September 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has Virtual claims files in Virtual VA and VBMS, both of which are highly secured paperless repositories, associated with his appeal.  The Board considered the evidence in both files while reviewing the appeal. 

The issues of entitlement to an increased rating for left and right knee disabilities; service connection for an acquired psychiatric disability to include PTSD; and TDIU prior to November 2, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has met the percentage requirements for TDIU since November 2, 2010 and his service connected knee disabilities have precluded gainful employment since that date.


CONCLUSIONS OF LAW

The criteria for TDIU have been met since November 2, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the RO did not certify the issue of entitlement to TDIU to the Board, that issue is an element of the Veteran's increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

For the purpose of meeting these schedular criteria, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; and multiple injuries incurred in action, will be considered as one disability. 38 C.F.R. § 4.16(a).

The Veteran's service connected disabilities consist of left and right knee disabilities, lumbar spine arthritis, left and right hip strain, and tinnitus.  His combined rating has been 80 percent since May 29, 2013; 60 percent from November 2, 2010 to May 28, 2013; 50 percent from October 21, 2009 to November 1, 2010 and 40 percent from February 116, 1994 to October 20, 2009.  His knee, back, and hip disabilities would be considered a single disability for purposes of 38 C.F.R. § 4.16(a), because the disabilities are all orthopedic.  Hence, he has met the percentage requirements for TDIU since November 2, 2010.

At his hearing he indicated that he had essentially been unemployed since 1974, although he had taken care of his family's investment property until a foreclosure.  In service his duties had been those of a laborer.  In his application for TDIU received in September 2014, he reported that he had completed ninth grade and was currently homeless.

The report of a May 1993, VA examination indicates the Veteran had worked as a cable layer prior to 1973.

In September 2013, a VA examiner opined the Veteran was unemployable by virtue of his service connected disabilities.  The Veteran's VA physician wrote in January 2014, that the Veteran had a severe left knee causing significant immobility and discomfort.  The physician opined that this disability rendered him unemployable.  

The evidence is in favor of a finding that the Veteran's service connected disabilities render him unemployable.  Accordingly, TDIU is granted, effective the date he met the percentage requirements for that benefit.


ORDER

Entitlement to TDIU is granted, effective November 2, 2010.


REMAND

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

At the Board hearing, the Veteran testified that his knee symptoms had increased in severity since the May 2013 examination.  He is competent to testify to the nature and severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  X-ray examinations have been interpreted as showing the osteoarthritis of the Veteran's knees continues to worsen in severity.  The Veteran has been advised to undergo a total left knee replacement, but he has declined that option.

The Board also acknowledges the finding at the May 2013 examination that the two surgical scars on the left knee were painful on examination, whereas earlier examinations had noted the scars were well healed.  This issue can be clarified via another examination.  

As noted earlier in the decision above, VA outpatient entries note depression screens of the Veteran were positive.  The Board also notes the Veteran's written submissions wherein he described having witnessed accidents aboard the USS Kitty Hawk that may be deemed as legitimate stressors, regardless of the absence of a PTSD diagnosis.  Outpatient records also note the Veteran to have reported a date range well within the JSRRC criteria for research of the claimed incidents.  Combined with the positive depressions screens, the Board finds an examination for depression and a potential linkage with active service has been triggered.  See 38 C.F.R. § 3.159(c)(4); McLendon, supra.

Where a veteran fails to meet the percentage requirements for TDIU, the Board cannot grant that benefit in the first instance.  Instead the Board must remand the issue, so that the AOJ can refer it to the Director of VA's Compensation and Pension Service (Director of C&P) for initial adjudication under 38 C.F.R. § 4.16(b) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to determine the current severity of the Veteran's bilateral knee disabilities.  The examiner is asked to assess whether the left knee surgical scar residuals are painful on examination.

2.  Ask the JSRRC to research all available documents related to the USS Kitty Hawk for the period December 1962 to February 1963 to determine if a sailor engaged in fueling duties on deck was killed as a result of backing into the revolving propeller of another aircraft.  Also request a search for confirmation of an aircraft exploding shortly after takeoff from the USS Kitty Hawk.  All efforts related to the JSRRC inquiry should be documented in the claims file.

3.  After the above is complete, regardless of the results of the JSRRC query, arrange a mental examination to determine if the Veteran has an acquired mental disorder to include PTSD.  

The claims file must be provided for review by the examiner as part of the examination.  The examiner should opine whether it is at least as likely as not (a probability of at least 50 percent) that any diagnosed acquired mental disorder is related to a stressor in the Veteran's active service, to include service aboard the USS Kitty Hawk or to some other event.

Confirmation of the Veteran's claimed stressors is not determinative of any potential linkage with active service, other than PTSD.  Thus, even if the Veteran's claimed stressors that reportedly occurred aboard the USS Kitty Hawk are not confirmed by the JSRRC, the examiner still must consider the Veteran's lay reports of those stressors when rendering the requested opinion.

The examiner should provide a full explanation and rationale for any opinion rendered.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  If there is any period during the appeal when the Veteran was unemployed and failed to meet the percentage requirements for TDIU, refer that issue to the Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

7.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


